Simmons Files for Court Approval of Pre-Packaged Restructuring Plan with Overwhelming Creditor Support Operations to Continue as Usual Plan Provides for Acquisition of Simmons Bedding Company by Ares Management and Ontario Teachers’ Plan Will Significantly Reduce Debt to $450 Million From $1 Billion ATLANTA, November 16, 2009 – Simmons Bedding Company (“Simmons Bedding”), a leading manufacturer of premium branded bedding products, today announced that it has filed a pre-packaged plan of reorganization under chapter 11 of the United States Bankruptcy Code in the U.S. Bankruptcy Court for the District of Delaware (the “Court”). In connection with this filing, Simmons Bedding’s parents, Simmons Company and Bedding Holdco Incorporated, along with all of its domestic subsidiaries (collectively, the “Company”) have also filed chapter 11 cases with the Court.Today’s filings do not include Simmons’ Canadian and Puerto Rican operations. Under the pre-packaged plan, Simmons and its subsidiaries will continue normal operations throughout the chapter 11 process and the Company’s senior secured bank lenders, trade vendors, suppliers and employees will be paid in full.The Company expects to emerge from chapter 11 within 60 days. As previously announced on September 25, the pre-packaged plan provides for the acquisition of Simmons Bedding and all of its U.S. and foreign subsidiaries, as well as its parent Bedding Holdco Incorporated, by certain affiliates of Ares Management LLC and Teachers’ Private Capital, the private investment department of the Ontario Teachers’ Pension Plan (collectively, “AOT”). The plan and related transactions will allow the Company to substantially reduce its total debt obligations from approximately $1.0 billion to approximately $450 million, allowing the reorganized company to emerge with a stronger balance sheet and increased financial flexibility. Stephen G. Fendrich, Simmons Bedding’s President and Chief Operating Officer, commented, “Today’s filings are a necessary step toward the successful conclusion of our financial restructuring.We do not anticipate any changes in our daily operations as a result of this filing.Our manufacturing plants will operate as usual and our customers should continue to expect the same great service and quality they have received prior to and during this restructuring process.” Today’s filing follows the successful completion of the solicitation process of lenders and note holders. The overwhelming approval of the pre-packaged plan by the Company’s lenders and note holders is evident in voting results announced today, wherein 100 percent of the claims voted by Simmons Bedding’s senior lenders, 94.5 percent of the claims voted by Simmons Bedding’s 7.875% senior subordinated note holders and 98.8 percent of the claims voted by Simmons’ 10% discount note holders voted to accept the pre-packaged plan. Together with the termination or expiration of all waiting periods under applicable antitrust and competition regulations in the U.S. and Canada announced by Simmons on October 29, the result of the solicitation satisfies another one of the key conditions for consummating the transaction with AOT. With these conditions met, today’s filing marks one of the final steps in the restructuring process. The transaction remains subject to confirmation of the pre-packaged plan by the Court, as well as customary closing terms and conditions. “We have received tremendous support from our stakeholders throughout this process,” Fendrich continued.“This demonstration of confidence in the solid fundamentals of our business is due in no small part to our employees and our dealers, whom I wish to thank again for their continued dedication to our business.
